Citation Nr: 9916504	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the appellant is competent for VA purposes.

2.  Entitlement to service connection for skin condition, 
lung scar tissue, a nervous condition, and peripheral 
neuropathy, also claimed as a result of Agent Orange 
exposure.

3.  Entitlement to service connection for a right knee 
disorder secondary to the service-connected left knee 
disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to 
November 1968.  Service records disclose that the appellant 
served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from consolidated rating decisions of 
August 1994 and December 1994 by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to the benefits sought on appeal.  The RO, in the August 1984 
rating decision, found that the dermatological condition with 
which the appellant's was evaluated was not among those 
recognized to have a positive association with herbicide 
exposure.  With respect to the claims of service connection 
for lung scar tissue, a nervous condition, and peripheral 
neuropathy, it was the RO's determination that the evidence 
did not demonstrate a nexus between these claimed disorders 
and herbicide exposure, nor were these conditions shown to be 
otherwise incurred in service.  Service connection was denied 
for each of the claimed disorders.  The appellant filed a 
notice of disagreement with this determination in July 1995.  
A statement of the case was issued in August 1996.  The 
appellant perfected an appeal in this matter in August 1996.

The record reflects that the RO readjudicated the issue of 
service connection for peripheral neuropathy as a result of 
exposure to Agent Orange in March 1997.  It was noted that 
regulations pertaining to diseases found to have a positive 
association with herbicide exposure were revised to include 
subacute and acute peripheral neuropathy.  In this regard, it 
was noted that the terms subacute and acute peripheral 
neuropathy referred to transient peripheral neuropathy that 
appeared within weeks or months of herbicide exposure, and 
which resolved within two years from the date of onset.  The 
RO determined that the appellant's peripheral neuropathy was 
shown by the medical evidence of record to be a chronic 
condition, unrelated to herbicide exposure.  It was further 
noted that entitlement to service connection for peripheral 
neuropathy was not otherwise shown to have been incurred or 
aggravated by service.  Thus, service connection was denied 
for this disability under the revised regulation.

In a December 1994 rating determination, the RO found the 
appellant to be competent for purposes of VA benefits.  The 
RO also denied service connection for a right leg condition, 
claimed as secondary to the service-connected left knee 
disability.  A notice of disagreement with this rating 
determination was filed in April 1995.  A statement of the 
case relative to these claims was issued in April 1995.  The 
appellant perfected an appeal as to these issues in October 
1995. 

The record reflects that the RO, in a February 1998 rating 
action, consolidated the issues then in appellate status.  

With respect to the issue of whether the appellant is 
competent for VA purposes, the record reflects that the 
appellant perfected an appeal of the December 1994 rating 
decision which, in part, found the appellant to be competent 
for receipt of VA benefits.  As indicated, this issue was 
consolidated with other issues placed in appellate status.  A 
preliminary review of the record appears to suggest, based 
upon the appellant's representative's comments, that 
additional development of this issue would be undertaken.  
However, the record reflects no further evidentiary 
development of this issue, since the December 1994 rating 
decision.  Inasmuch as jurisdiction of this issue has been 
properly established, the Board has jurisdiction of this 
matter, and this issue will be addressed in the context of 
this decision.  



FINDINGS OF FACT

1. All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  Objective medical evidence that the appellant lacks the 
mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation, has not 
been presented.

3.  There is no competent evidence linking the appellant's 
current skin condition to service or to any claimed herbicide 
exposure.

4.  There is no competent evidence linking the appellant's 
alleged scarring of lung tissue to service or to any claimed 
herbicide exposure.

5.  No competent medical is of record that would establish 
that the appellant currently has an acquired psychiatric 
disability, claimed as a nervous condition, other than PTSD.

6.  There is no competent medical evidence linking the 
appellant's relapsing peripheral neuropathy to service or to 
any claimed herbicide exposure.

7.  The appellant's right knee disorder was not present in 
service, and there is no competent medical evidence of record 
which shows that any current right knee disorder was either 
caused or aggravated by service or by a disease or injury of 
service origin.


CONCLUSIONS OF LAW

1.  The appellant is competent for VA purposes. 38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.353 (1998).

2.  The appellant's claims for service connection for a skin 
condition, lung tissue scarring, nervous disorder, and 
peripheral neuropathy, also claimed as a result of exposure 
to Agent Orange, are not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991). 

3.  A right knee disorder is not proximately due to or the 
result of a service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Competency for VA purposes

Factual Background

In correspondence, dated in December 1993, the appellant 
requested that his wife be appointed as his fiduciary for VA 
purposes.  In support of this request, the appellant 
indicated that he was unable to handle his affairs.  In 
subsequent correspondence, dated in April 1994, the appellant 
again requested that his spouse be appointed to handle his VA 
benefits.  In this regard, the appellant indicated that he 
was rendered unable to "handle all of [his] financial 
affairs," particularly since a stroke suffered by the 
appellant in the early 1990s.  During an October 1994 VA 
examination, the appellant was evaluated with post-traumatic 
stress symptoms of recurrent nightmares of his Vietnam 
experiences, irritability, hypervigilance, and anxiety.  
There was no evidence of psychoses noted on examination.  The 
appellant was evaluated as alert and oriented in all spheres.  
His judgment was good, and cognitive function was average.  
In his assessment, the examiner found the appellant to be 
competent for VA purposes.

A request for consideration of service connection for post-
traumatic stress disorder (PTSD) was made on behalf of the 
appellant by his service representative in April 1995.  In 
October 1996, the appellant was afforded a VA post traumatic 
stress disorder (PTSD) examination.  In the context of this 
examination, the examiner made a finding that the appellant 
was competent for VA purposes.  A diagnostic impression of 
dysthymia with PTSD, mild to moderate (Axis I), was 
indicated.  In his clinical assessment, the examiner 
evaluated the appellant with occupational stressors, feelings 
of helplessness, and an inability to work due to persistent 
pain, and marked physical limitations.  A Global Assessment 
of Functioning (GAF) scale score of 60 was noted.

The appellant testified concerning his disabling conditions 
during an October 1996 hearing.  It was noted the issue of 
competency would not be addressed in the context of this 
hearing and, according to the appellant's representative 
would be addressed, "pending further medical opinion." 

In a July 1997 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD).  A 30 
percent evaluation was assigned for this disability.

Psychiatric evaluations conducted between July 1997 and 
January 1998 are negative for any findings of incompetency.  
A review of these reports disclose continued assessments of 
dysthymia and PTSD symptomatology.

On PTSD examination in October 1997, the appellant was 
evaluated with chronic PTSD, and alcohol abuse (Axis I).  He 
was evaluated with stressors related to his finances, chronic 
medical conditions, and combat experiences.  A GAF score of 
50 was indicated.  In his assessment, the examiner found the 
appellant to competent for VA purposes.

In a February 1998 rating action, it was noted that the 
appellant had not provided any testimony on this issue during 
a May 1997 hearing, although the intent to proceed with the 
issue of competency on appeal was indicated.  In that regard, 
it was noted that the appellant decided not to provide 
testimonial evidence on this issue at that time.  The RO 
subsequently consolidated this issue with the other issues 
pending appeal.

Analysis

The issue of whether or not an appellant is competent to 
receive direct payment of VA benefits is controlled by 38 
C.F.R. § 3.353, which provides that a mentally incompetent 
person is one who, because of injury or disease, lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation. 
38 C.F.R. § 3.353(a).

VA rating agencies have sole authority to make official 
determinations of competency and incompetency for purposes of 
disbursement of VA benefits. 38 C.F.R. § 3.353(b)(1).  When a 
veteran is rated incompetent, a Veterans Service Officer 
(VSO) will be notified, and the VSO will develop information 
as to the veteran's social, economic, and industrial 
adjustment, and appoint (or recommend appointment of) a 
fiduciary.  38 C.F.R.  § 3.353(b)(2).  If the VSO develops 
evidence indicating that the veteran may be capable of 
administering the funds payable without limitation, that 
evidence will be referred to the RO with a statement of the 
VSO's findings.  The RO will consider that evidence, along 
with all other evidence of record, to determine whether the 
finding of incompetency should remain in effect.  If 
necessary, reexamination may be requested. 38 C.F.R. 
§ 3.353(b)(3).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency. See 38 C.F.R. 
§ 3.353(d).

A review of the record reveals that while there is some 
evidence of social and industrial impairment, the 
overwhelming medical evidence of record is in favor of a 
finding of competency.  The record reflects that mental 
status evaluation results have consistently showed the 
appellant to be competent, although exhibiting levels of 
social and industrial impairment associated with his post-
traumatic stress disorder.  In this regard, the evidence 
demonstrates that the appellant has been evaluated with 
symptoms of nightmares and associated difficulty sleeping, 
depression, intrusive thoughts, mild impairment in recent 
memory, and impairment in concentration.  However, the 
manifested symptoms associated with the appellant's post-
traumatic stress disorder have not been evaluated as totally 
disabling in nature, nor have they been found to render the 
appellant incompetent.  The impact of the totality of the 
appellant's current psychiatric symptomatology has been to 
impair the appellant's social and work capacity.  
Accordingly, the Board finds no basis upon which to find that 
the appellant is not competent for VA purposes.

It is the duty of the Board as the fact-finder to determine 
the credibility of evidence. Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992).  As is true with evidence submitted in 
support of a claim, the credibility and weight to be attached 
to a medical opinion is a matter for the Board.  Struck v. 
Brown, 9 Vet. App. 145, 154-155 (1996); Godfrey v. Brown, 8 
Vet. App. 113, 121-122 (1995).  In the instant case, the 
Board finds that the overwhelming weight of the evidence 
supports a finding that the appellant is  competent to handle 
his own affairs and finances without limitation.  

Although the Board acknowledges that the criteria of 38 
C.F.R. § 3.353(d) are demanding and presumptive of 
competency, here there is no doubt as to whether the 
appellant is capable of administering his funds.  The 
overwhelming medical evidence shows that the appellant's 
mental capacity does not impede his ability to contract or to 
manage his own affairs, including disbursement of funds 
without limitation.  Thus, the Board finds that he is 
competent for VA purposes.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


II.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case. 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen, 7 Vet. App. at 448.

However, in making any claim for service connection, the 
appellant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a).  That is, the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that the claim is plausible.  If not, 
the appeal fails as to that claim, and the VA is under no 
duty to assist the appellant in any further development of 
that claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Caselaw provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit, supra.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

The Board notes that the Court has held that there is some 
duty to assist an appellant in the completion of his 
application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette, supra.  The 
facts and circumstances of this case are such that no further 
action is warranted. 


A.  Agent Orange Exposure

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service. 38 C.F.R. § 3.307(a).  If a appellant was exposed to 
an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea); and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year; 
respiratory cancers within 30 years, after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service; and acute and 
subacute peripheral neuropathy become manifest to a degree of 
10 percent at or within a year after the date of last 
exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  
The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.

Nevertheless, the Board notes that a veteran-claimant is not 
precluded from establishing service connection for diseases 
subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Board finds that the holding in Combee 
is applicable to the facts in this case.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated by, active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The Board has reviewed the evidence pertinent to the 
appellant's claims.  In addition to the medical evidence of 
record, it is initially noted that the appellant's service 
records, particularly the Report of Transfer Or Discharge, 
Form DD-214, shows that the appellant had service during the 
Vietnam era.  Just because the appellant had service in 
Vietnam, does not mean exposure to Agent Orange may be 
presumed.  See 38 C.F.R. § 3.307(a)(6).  Rather, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  McCartt v. 
West, 12 Vet. App. 164 (1999) (emphasis provided in case); 
38 U.S.C.§ 1116 (a) (3) (West 1991).  The Court held that 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
had not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e); pursuant to Gardner v. 
Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) (starting point in 
interpreting a statute is its language) aff'd, 513 U.S. 
115 (1994).  Id.  Prior to McCartt, VA incorrectly presumed 
exposure to Agent Orange if the veteran had service in 
Vietnam.  Now, that presumption is afforded the veteran only 
if he also has one of the regulatory enumerated conditions.


Factual Background

A review of the service medical records discloses that the 
appellant was treated in October 1967 for a rash on his neck.  
He was evaluated with questionable contact dermatitis at that 
time.

The appellant was clinically evaluated in January 1981 for 
complaints of skin rashes in the groin area, thighs, and 
occasionally on the arms.  An Agent Orange protocol 
examination was requested.  The appellant reported that he 
was stationed in an area of Vietnam that was sprayed twice 
weekly for a six month period between December 1967 and 
December 1968.  He indicated that following these spraying 
episodes, he felt an "oil" substance on his skin.  He 
described the nature of his exposure as "severe, direct, 
repeated, and prolonged."  During this period, the appellant 
reported that he also ingested foods from the village, and 
walked in the "paddy streams."  On examination, the 
appellant reported a history of rashes in the groin and 
forearm area since November 1978.  The examiner indicated 
that the appellant reported no other medical complaints.  
Physical examination conducted at that time showed a 
bilateral rash in the groin area.  The lungs were noted to be 
clear.  Evaluation of the extremities revealed no circulatory 
collapse or edema.  Deep tendon reflexes were evaluated as 
2+.  Babinski's sign was decreased.  The examiner indicated 
that the sensorimotor system was within normal limits.  There 
was no evidence of ataxia or tremor.  The remainder of the 
examination was essentially within normal limits.  X-ray 
studies of the chest were noted to be essentially normal.  
The examiner evaluated the appellant with rectal bleeding, 
and referred him to the clinic for further evaluation and 
treatment.  The diagnostic impression included findings of 
fungal infection in the inguinal region, rectal bleeding, 
muscle contraction of both legs, and dental caries.  There 
were no other clinical assessments made based upon the 
examination results.

The appellant was seen in May 1989 for complaints of a two 
month history of an unhealed lesion on the left side of his 
face.  He reported occasional bleeding and excretion of pus, 
and pain associated with the lesion.  A May 1989 pathology 
report indicated that a shave biopsy of a facial lesion 
revealed an extensive amount of basal cell carcinoma.

A June 1989 clinical report indicated that the appellant 
complained of a rash on the abdomen and thighs.  There was no 
evidence of erythema or induration, residual plaque, 
hyperpigmentation, ulceration, scaling, or telangiectasia.  
The examiner observed fine papular, erythematous rash around 
the umbilicus and on the inner right thigh.  The clinical 
assessment was basal cell carcinoma with deep margins, and 
dermatophytoses. 

The appellant underwent same day surgery in June 1989 for an 
excisional biopsy of a lesion on his left check.  It was 
noted that the lesion had been present for three months.  A 
diagnostic impression of basal cell carcinoma was indicated.  
The pathology report, dated in June 1989, confirmed basal 
cell carcinoma.  

In an undated letter, the appellant was advised concerning 
findings noted on the Agent Orange Registry examination.  In 
this context, it was noted that examination revealed the 
appellant's chest x-ray studies to be significant for 
evidence of a past lung infection.  It was recommended that 
follow-up diagnostic evaluation be conducted to rule out the 
presence of an active lung disease.  It was noted that 
clinical evaluation was also significant for elevated serum 
levels on laboratory studies.  The environmental physician 
recommended the appellant undergo further examination in the 
general medical clinic.  

During a September 1991 clinical visit, the appellant was 
observed to have an approximate five inch area of the right 
inner thigh with erythematous, noted to be mildly scaly.  The 
examiner noted that the appellant indicated his belief that 
the skin condition was related to Agent Orange exposure.  
Deep tendon reflexes of the left knee and ankle were measured 
at 2+.  A clinical assessment of dermatophytoses of the right 
thigh was noted.  The clinical report noted that the 
appellant was referred for an electromyography (EMG) of the 
left lower extremity following complaints of frequent 
twitching.  The examiner noted that the appellant's left leg 
complaints seemed to suggest an onset of symptoms with 
sustained contraction of the left leg.

A September 1991 radiology report indicated that results from 
studies of the chest were suggestive of the need for periodic 
follow-up evaluation, although neither localized acute 
consolidation nor a free pleural reaction was detected.

The appellant was seen in November 1991, at which time he was 
evaluated with episodes of numbness, tingling, loss of tone, 
abnormal movements involving all extremities at various times 
with pain, and headaches.  The appellant was referred for 
neurological consultation.

When seen in January 1992, the appellant reported continued 
complaints.  It was noted that diagnostic evaluation, to 
include computerized tomography (CT) scan, and chest x-ray 
studies were negative.  The diagnostic impression was 
probable peripheral neuropathy.  The appellant underwent 
neurological consultation in February 1992.  It was the 
examiner's opinion that examination was significant for 
progressive peripheral neuropathy.  It was noted, however, 
that the cause of this condition was not determined.  X-ray 
studies of the chest, conducted in February 1992, showed 
obliteration of the right atrial border by coalescence of 
pulmonary vessels in association with atelectatic air spaces 
in the right middle lobe.  It was noted that these results 
did not represent any changes since the previous diagnostic 
evaluation.  A February 1992 EMG showed polyneuropathy and 
denervation.  It was noted that further nerve conduction was 
necessary to evaluate the appellant's condition.  Additional 
nerve conduction studies, performed later that month, in 
February 1992, were compared with earlier test results, and 
were found to be indicative of polyneuropathy, primary 
"axanopathy," or axonal degenerative type.  

A February 1992 CT scan of the thorax revealed decreased 
density of lung markings posteriorly and inferiorly.  The 
hilar regions were prominent and exhibited nonenhancing areas 
at the interbronchial levels suggestive of tumor.  A 
pulmonary consultation report, dated in February 1992, 
indicated the examiner's doubt that the appellant's rapidly 
progressive axonal neuropathy was attributable to 
paraneoplastic syndrome, Eaton-Lambert syndrome from lung, or 
lymphoma.  No further pulmonary work-up was requested at that 
time.  A February 1992 pathology report indicated that a bone 
marrow biopsy had been completed, and was negative for any 
evidence of malignancy.  When examined in February 1992, the 
appellant was noted to exhibit difficulty with ambulation.  
The clinical impression was progressive polyneuropathy with 
paraparesis.  This diagnostic impression was later revised to 
reflect a finding of polyneuropathy with both demyelination 
and axonal degeneration, following further nerve conduction 
studies.

The appellant was evaluated in March 1992 with a contact 
dermatitis from use of a leg brace.  The appellant was 
observed to have several raised lesions limited to the calf 
area, described as erythematous and pruritic in distribution 
of the plastic brace.  

When evaluated in March 1992, the examiner noted little 
improvement in the appellant's dermatitis condition.  An 
April 1992 clinical report noted some improvement in the 
appellant's neuropathy on medication and physical therapy.  
On follow-up evaluation in the dermatology clinic, in May 
1992, the examiner indicated that some improvement in the 
appellant's skin condition was shown on medication.  The 
clinical impression was cutaneous monilial infection.  

When examined in May 1992, the appellant reported improved 
motor strength.  He reported that the sensory level of the 
legs remained unchanged, although sensory level of the upper 
extremities had become worse.  A May 1992 examination report 
indicated that a lipoma was detected behind the appellant's 
left ear.  A clinical assessment of left retroauricular mass 
was indicated.  A June 1992 pathology report indicated that 
examination of the lesion confirmed lipoma.  A July 1992 
dermatology report indicated that the appellant was seen for 
evaluation of tinea corporis.  It was noted that the 
appellant also complained of back lesions or acne, noted 
since his previous clinical visit in June 1992.  The 
appellant reported an eruption of the lesions on his back 
some three to four weeks earlier.  Examination of the lower 
extremities revealed large patchy erythema with advancing 
border with scaling noted.  Examination of the back revealed 
diffusely raised erythematous lesions.  There were no 
comedones noted.  The diagnostic impression was tinea 
corporis, and acne.

The appellant's neuropathy was noted to show some improvement 
in motor strength and sensory levels during a June 1992 
examination.  When seen in late July 1992, the motor aspect 
of the appellant's neuropathy was noted to continue to 
improve at a slower rate.  An August 1992 clinical report 
reflects a clinical assessment of tinea corporis, and 
acne/folliculitis.

In a September 1992 statement, the appellant indicated that 
he sustained a gunshot wound while stationed in Vietnam.  He 
indicated that defoliant was sprayed on him during this 
period, and "got into [his] wounds."  It was the 
appellant's contention that his polyneuropathy was 
attributable to this event.

A November 1992 report noted that the appellant had a history 
of acne since the previous June, for which he was being 
treated on a course of prescribed medication.  Physical 
evaluation revealed Grade II acne on the appellant's back, 
shoulders, and with only a few on his chest.  The assessment 
was steroid acne.

In January 1993, the appellant was evaluated with mild 
improvement in the sensory levels in his legs.  Examination 
also showed that the appellant was evaluated with steroid 
acne of the lumbar region, and tinea pedis of the lower 
extremities.  There was marked improvement of the appellant's 
polyneuropathy noted during examination in late February 
1993.  On radiographic evaluation, it was noted that x-ray 
studies of the chest revealed no neoplastic disease.  The 
examiner noted that the appellant had a history of smoking.  
A March 1993 clinical report indicated that the appellant was 
evaluated with follicular acne secondary to steroids, and 
tinea pedis.  It was noted that physical examination revealed 
pustules on the chest and back.  The examiner observed that 
there was a diffuse patch that was raised, red and with areas 
of redness.  On physical examination in May 1993, the 
appellant was evaluated with follicular acne manifested by 
pustules of the belt line and anterior chest.  He was also 
evaluated with fungal infection of the legs.  A June 1993 
evaluation revealed acne, allergic dermatitis, and tinea 
pedis.  The appellant was noted to have developed a rash on 
the right side of his face, in addition to multiple pustules 
on the back and chest.  He was also noted to have blackening 
papules and a flat, erythematous rash.  By August 1993, the 
appellant was noted to have a rash over the lower 
extremities, abdomen, and groin.  An October 1993 
dermatological report indicated that the appellant's 
condition was previously evaluated as part acne, part fungal 
infection, and part unclear.  At that time, it was noted that 
the rash affecting the face involved an erythematous scaly 
rash of the right side of the face.  The chest and back were 
observed to have fine discrete red papules.  There was a 
large red scaly rash on the appellant's legs.  It was noted 
that the appellant's rash also affected his toes, feet, and 
nails.  Slightly scaling typical tinea pedis with sharp red 
borders was detected in the groin area.  In December 1993, 
the appellant was evaluated with tinea corporis.

A January 1994 evaluation indicated that the appellant was 
evaluated with tinea corporis on the legs, and actinic 
keratosis of the right forearm.  There was improvement in the 
appellant's tinea cruris and corporis.  A May 1994 clinical 
report noted a clinical assessment of tinea cruris and 
corporis, and onychomycosis.

During an October 1994 VA examination, it was reported that 
the appellant was treated with antibiotics in December 1991 
for a cold, and thereafter developed a polyneuropathy.  It 
was noted that the appellant was treated the previous year 
for transient ischemic attack.  On physical examination, the 
appellant was noted to be wheelchair bound.  The examiner 
indicated that the appellant was able to stand, but was 
unable to take steps.  He was also unable to hop on either 
foot, heel and toe walk, or squat and rise.  Evaluation 
showed 3/5 muscle strength of the hip flexors, with other 
muscle groups of the legs evaluated as 5/5.  Deep tendon 
reflexes were evaluated as 2+, and were equal and active.  
There was sensory deficit to pinprick and light touch, and 
stock distribution.  The diagnostic impression was 
polyneuropathy.

On mental status evaluation, conducted in October 1994, the 
appellant reported his chief complaints as "dream of 
Vietnam."  The examiner noted that the diagnostic criteria 
for post-traumatic stress disorder was considered in the 
context of this evaluation in light of the appellant's 
complaints and history.  During this evaluation, the 
appellant reported recurrent nightmares of his Vietnam 
experiences.  He reported that he experienced physiologic 
reactions.  The appellant was observed to be quite irritable, 
and hypervigilant on occasion.  The examiner noted that the 
appellant's affect was consistent with anxiety.  His thought 
processes were logical and goal-directed.  There was no 
psychotic symptomatology. There was no evidence of suicidal 
or homicidal ideation.  The appellant was alert and oriented 
in all spheres.  He demonstrated adequate recent and remote 
memory, and concentration.  The appellant demonstrated 
adequate judgment.  It was noted that his fund of knowledge 
was consistent with his educational level, and background.  
The diagnostic impression was post-traumatic stress disorder.  
A Global Assessment of Functioning (GAF) scale score range 
from 61 to 70 was indicated.  It was the examiner's 
impression that the appellant was competent for VA purposes.

During a December 1994 endocrinology examination, the 
appellant was diagnosed with questionable subacute 
thyroiditis, noted to be manifested by painful thyroid with 
diaphoresis, sweating, and nervousness.  A December 1994 
radiographic study of the chest revealed bibasilar pleural 
scarring.  The lungs were otherwise noted to appear free of 
pulmonary infiltration or consolidation.  The examiner 
indicated that there was no evidence of active pulmonary 
disease on evaluation.  A December 1994 medical examination 
report indicated that the appellant had been evaluated with 
several disabilities, to include tinea involving the body, 
groin, and toenails, which was being treated as a fungal 
infection.  The appellant presented at that time for removal 
of his nails due to his onychomycosis.  

A review of these clinical reports show that the appellant 
was seen in January and February 1995 for onychomycosis of 
the nails. 

The appellant underwent VA examination in April 1995.  The 
medical examination report indicated that the appellant had a 
history of gradual onset of poor balance, inability to walk, 
and weakness of the legs accompanied by sensory deficit.  It 
was noted that his condition was evaluated as inflammatory 
polyneuropathy of unknown cause.  The course of this 
condition was manifested by remission and relapse, with 
maintenance on course of Prednisone.  The diagnostic 
impression was of persistent inflammatory polyneuropathy 
since September 1991. 

The appellant underwent remove of nail spicules of the first 
and fourth digits of the left foot in April 1995.  The 
appellant was also seen in April 1995, for an infected 
epidermal cyst.

Diagnostic evaluation of the lungs, conducted in June 1995, 
were noted to be consistent with previous studies conducted 
in December 1994, and January 1995.  It was noted that the 
right lobe was observed to be larger than the left lobe.  The 
appellant was evaluated for questionable toxic goiter.  The 
examiner noted that it was not clear whether this 
circumstance was attributable to the presence of a cyst, a 
necrotic area, or a cold nodule.  In this regard, it was 
noted that while neoplastric transformation could not be 
excluded with absolute certainty, it was not believed to be 
the likely causal factor of the clinical findings.

When seen in August 1995, the appellant was evaluated with 
tinea cruris, tinea corporis of the legs, and feet.  The 
appellant was observed to have some lesions on his neck, 
which were opined to be of fungal origin.

The appellant underwent further VA examination in August 
1995.  The examiner noted that a review of the recorded 
medical history was significant for definite evidence of 
polyneuropathy beginning in 1991, with absent ankle jerks and 
sensory loss below the knees.  It was noted that the 
appellant was started on a course of Prednisone, and had 
shown steady improvement in power and sensation since that 
time.  An electrodiagnostic study, performed in May 1995, was 
noted to reveal slowed nerve conduction velocities, and 
reduced amplitudes in the muscles.  The EMG did not reveal 
denervation.  On examination, there was slight weakness 
proximally in the lower extremities.  Mild decreased strength 
was also detected on dorsiflexion of both ankles.  Knee and 
ankle jerks were noted to be quite brisk.  Tone was normal.  
There was no evidence of muscle atrophy above or below the 
knee.  Sensation was slightly reduced to light touch and 
pinprick below the knees, bilaterally.  The upper extremities 
were evaluated as normal during motor sensory and reflex 
testing.  The examiner noted that the appellant's 
polyneuropathy had been "strikingly steroid responsive."  
The diagnostic impression was chronic relapsing and remitting 
polyneuropathy.

In November 1995, the appellant was evaluated with multi-
nodular goiter, with the largest nodule located in the right 
lobe.  A biopsy of this nodular tissue was shown to be 
negative for malignancy in December 1995.

When evaluated in January 1996, there was no evidence of a 
fungal infection of the skin.  It was noted that the 
appellant had been previously evaluated with a rash involving 
the feet, legs, groin, and neck.

The appellant was evaluated in February 1996 for complaints 
of pressure pain of the posterior thorax between the shoulder 
blade radiating into the chest.  A diagnostic impression of 
bacterial bronchitis was indicated.

By July 1996, no new lesions were observed during 
dermatological evaluation.

A November 1996 pathology report indicated that biopsy of a 
left shoulder lesion revealed an intradermal nevus.

The appellant offered testimonial evidence in support of his 
claims during a May 1997 hearing.  It was contended that 
applicable regulations do not specify that provisions 
governing presumptive service connection for peripheral 
neuropathy related to acute and subacute peripheral 
neuropathy.  In this context, it was noted that the 
regulation was being narrowly interpreted to include only 
acute and transitory conditions of peripheral neuropathy.  It 
was noted that the appellant's acute peripheral neuropathy 
transitioned into a chronic condition.  The appellant 
indicated that following his release from service, he first 
developed rashes in 1979, at the site of nerve endings in the 
lower extremities, which later extended to the groin, 
abdomen, and upper extremities.  He noted that his rashes 
were thought to be of a fungal origin, although examiners 
actually did not know the cause of his skin problems.  The 
appellant indicated that diagnostic testing has revealed 
spots in the lung tissue in 1980 or 1981.  The appellant 
stated that he is presently under treatment for breathing 
problems for which he utilizes an Atomizer.  He reported that 
medical personnel have not related this circumstance to the 
appellant's history of smoking.  The appellant attributed the 
claimed skin and lung tissue conditions to his peripheral 
neuropathy, contending that the claimed disorders were each 
components of his neurological disorder.  When queried, the 
appellant acknowledged that no medical personnel had actually 
advised him that the claimed disorders were components of his 
peripheral neuropathy, or that these disorders were related 
to herbicide exposure.  He acknowledged that a clinical 
relationship had not been reported between his skin condition 
or the condition of the lung tissue.  The appellant stated 
that he did not experience any of his current symptomatology 
during service, following his exposure to chemical toxins.  
The appellant did not provide any evidence concerning a 
psychiatric disorder, claimed as a nervous condition, 
resulting from his herbicide exposure.  It was noted, 
however, that the appellant had a pending claim for post-
traumatic stress disorder.  

Testimony was also offered by the appellant's wife.  She 
indicated that the onset of the appellant's peripheral 
neuropathy was triggered following administration of an 
antibiotic.  It was initially indicated that the appellant's 
wife offered this opinion in her capacity as a health care 
professional.  However, when queried, she acknowledged that 
she lacked any formal educational training to qualify as a 
more than a lay person.  It was noted that the appellant's 
wife worked in the insurance business, informing patients of 
their rights.  She indicated that her purported expertise was 
based upon her direct contacts with patients in the context 
of her employment, and instructions she received from VA 
medical personnel involving the care of the appellant.  The 
appellant's wife indicated that she possessed an 
understanding of peripheral neuropathy.  

The appellant was evaluated with dysthymia and post-traumatic 
stress disorder during psychiatric evaluations conducted 
between July 1997 and January 1998. 


Analysis


1.  Skin Condition

To summarize, the evidence demonstrates that the appellant 
was treated intermittently for various dermatological 
conditions, which had their onset in 1978.  Notably, there is 
no competent medical opinion of record that relates any of 
the appellant's skin disorders to his period of service or, 
in particular, to any event of service.

As indicated, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  A skin disease known as chloracne is 
listed in the presumptive regulation as one such disease to 
be considered incurred in service due to herbicide exposure.  
However, skin rashes that the appellant has, including tinea, 
basal cell carcinoma, dermatophytosis, and steroid acne are 
not enumerated by regulation and are therefore not presumed 
to be related to herbicide exposure on a presumptive basis. 

Moreover, the appellant is not entitled to service connection 
for skin rashes based upon direct service connection, because 
there is no indication in the service medical records that 
the appellant developed a chronic skin problem in service.  
Further, the symptoms associated with the appellant's 
complaints of skin problems in 1978 and thereafter, have not 
been linked to any manifestations in service.  This 
circumstance renders the appellant's claim not well grounded.  
See Caluza, 7 Vet. App. at 506. 

Inasmuch as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, 2 Vet. App. at 
611, the Board is compelled to deny the appellant's claim for 
service connection for a skin rash condition, as the claim is 
not well grounded on either a direct or any presumptive 
bases.  In order for this claim to be well grounded, the 
appellant would have to show that dermatitis in service and 
following service are directly related to service, and/or 
that he currently has a skin disorder which is related to 
Agent Orange exposure in service.  The evidence presented 
thus far does not justify a belief by a fair and impartial 
individual that this claim is plausible.  Dixon, 3 Vet. App. 
at 262; Tirpak, supra.  As such, his appeal fails as to this 
aspect of his claim and VA is under no duty to assist him in 
any further development of that claim. 38 U.S.C.A.  § 
5107(a); Murphy, supra.


2.  Lung Tissue and Nervous Condition

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

At the outset, the Board notes that service connection is 
already in effect in for an acquired psychiatric disorder, 
diagnosed as PTSD.  To the extent that the appellant is now 
claiming entitlement to service connection for a nervous 
condition other than PTSD, also claimed as a result of 
exposure to Agent Orange, the Board will address that issue 
below.

In this case, there is no evidence of a current respiratory 
disorder, or psychiatric disability (other than PTSD), 
claimed as a nervous condition.  In this regard, the evidence 
is negative for any diagnostic finding of a nervous condition 
(other than PTSD) related to the appellant's period of 
military service.  Moreover, the record does not reflect any 
evidence tending to show a medical link between any diagnosed 
nervous condition and his alleged exposure Agent Orange while 
in service.  With respect to the claimed lung scar tissue, 
the evidence shows that granulomatous lesions were observed 
on diagnostic evaluation.  There has been no clinical 
impression made relative to this finding.  Additionally, 
there is no medical opinion that the presence of such nodules 
is clinically related to herbicide exposure or any event of 
service.  Indeed, the appellant acknowledged that no medical 
personnel had advised that these observed findings were 
associated with his alleged herbicide exposure.  The only 
evidence which purports to demonstrate a causal relationship 
between these claimed conditions and service are the 
assertions of the appellant.  The appellant has asserted that 
exposure to Agent Orange during the time he was stationed in 
Vietnam is the cause of his current respiratory problems, as 
well as a nervous condition.  However, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
at 469; Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93, 95 (1993); Grottveit, 5 Vet. App. at 92-93; Clarkson 
v. Brown, 4 Vet. App. 565, 567 (1993).  It is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), and, since he has no medical 
expertise, the lay opinion of the appellant does not provide 
a basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu, 2 Vet. App. at 
494-5.

Thus, the Board finds that there is no medical evidence of 
record suggesting a connection between the appellant's 
presumed Agent Orange exposure and his claimed lung tissue 
and nervous conditions.


3.  Peripheral Neuropathy

The appellant has claimed that he suffers from peripheral 
neuropathy as a result of exposure to Agent Orange during his 
service in Vietnam.  For purposes of this aspect of the 
appellant's case, the Board points out that the appellant 
served during active military in the Republic of Vietnam 
during the Vietnam era.  Medical records document diagnostic 
findings of peripheral neuropathy.

Pursuant to section 3.309(e), the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  
However, the provisions of 38 C.F.R. § 3.309(e) further 
define acute and subacute peripheral neuropathy as meaning 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e) (Note 
2).  In addition, acute and subacute peripheral neuropathy 
are required to become manifest to a compensable degree 
within one year from the last exposure. 38 C.F.R. § 
3.307(6)(ii).

The appellant's service medical records are negative for any 
complaints, diagnosis, or treatment for peripheral neuropathy 
or any other organic diseases of the nervous system.  
Clinical records, dated in 1991, reflect the first clinical 
manifestations of  neurological symptoms with "diagnostic" 
findings of tingling, numbness, loss of tone, and abnormal 
movement in the lower extremities.  Following subsequent 
clinical and diagnostic examination, the appellant was 
evaluated with chronic relapsing and remitting 
polyneuropathy, maintained on course of Prednisone with 
positive response.

The appellant does not have a diagnosis of acute or subacute 
peripheral neuropathy. The Board notes that chronic 
peripheral neuropathy is not shown to be a disability which 
may be presumed to have been caused by exposure to Agent 
Orange during active service in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. 
§§  3.307(a), 3.309(e).  The Board further notes that the 
appellant was not evaluated with persistent neurological 
symptoms until the 1991, decades after leaving service.  It 
is clear that the appellant's polyneuropathy did not 
therefore become manifest to a compensable degree within one 
year from any alleged exposure.  38 C.F.R. 
§ 3.307(6)(ii).

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that appellant's peripheral 
neuropathy is etiologically related any claimed exposure to 
Agent Orange in service or otherwise to service, even though 
the disorder is not among those enumerated at 38 C.F.R. § 
3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). However, in this case, there is no evidence that any 
physician or other qualified health care professional has 
attributed the appellant's persistent neurological symptoms 
to his alleged exposure to Agent Orange or otherwise to 
service.  The Court has held that assertions of medical 
relationship, causation or diagnosis, made by anyone lacking 
the medical training and expertise to enter such a judgment, 
including statements of the appellant, have no probative 
value.  Thus, the appellant's contentions that his 
neurological symptoms may be due to his alleged exposure to 
Agent Orange cannot be considered in this regard.  Grottveit, 
supra.  That is, being a layman, he is not competent to give 
an opinion regarding medical causation, and his statements on 
such matters do not serve to make the claim well-grounded.  
Espiritu, supra. 

B.  Right Leg Condition Secondary to Service-Connected Left 
Knee Disability


The appellant contends, essentially, that he developed a 
right knee disorder which is proximately due to his service-
connected left knee disability.

The appellant was granted service connection for residuals, 
sprain, of the left knee, post arthrotomy.  VA examination 
conducted in February 1969 revealed residuals of sprain of 
the left knee, post arthrotomy with laxity of the medial 
collateral ligament at rest, and mild quadriceps weakness.  
There were no complaints relative to the right knee noted at 
that time.  The appellant reported that he occasionally 
walked with a limp favoring his left knee whenever his knee 
became particularly bothersome.  

In June 1994, the appellant requested consideration for 
compensation benefits for a disability of the right leg 
secondary to his service-connected left knee disability.  He 
indicated that he experienced a "great deal of pain on [his] 
upper extremity as a result of [his] left service-connected 
knee condition."

The appellant underwent VA examination in October 1994.  The 
medical examination report indicated that the appellant 
reported a history of a left knee gunshot wound during 
service.  He reported that the left knee had become 
increasingly symptomatic and dysfunctional since the time of 
the initial injury in service.  In this context, the 
appellant indicated that he developed overuse syndrome of the 
right knee.  He further noted that he developed right knee 
pain while participating in physical therapy during the 
preceding year, and that he continued to experience right 
knee symptoms since that time.  

The appellant underwent VA examination in October 1994.  The 
medical examination report indicated that the appellant 
reported a history of a left knee gunshot wound during 
service.  He reported that the left knee had become 
increasingly symptomatic and dysfunctional since the time of 
the initial injury in service.  In this context, the 
appellant indicated that he developed overuse syndrome of the 
right knee.  He further noted that he developed right knee 
pain while participating in physical therapy during the 
preceding year, and that he had continued to experience right 
knee symptoms since that time.

On physical examination, the appellant was noted to be 
wheelchair bound.  The examiner noted that the appellant was 
able to stand, but was unable to take steps.  He was also 
unable to hop on either foot, heel and toe walk, or squat and 
rise.  Evaluation showed 3/5 muscle strength of the hip 
flexors, with other muscle groups of the legs evaluated as 
5/5.  Deep tendon reflexes were evaluated as 2+, and were 
equal and active.  There was sensory deficit to pinprick and 
light touch, and stocking distribution.  The examiner noted 
that the right hip, ankle, and foot were normal, although 
there was some pain and tenderness associated with the right 
knee at the end of extension of the knee.  The examiner noted 
that while there was bony enlargement of the knee accompanied 
by tenderness; there was no pain on motion of the knee.  The 
right knee exhibited a full range of motion.  X-ray studies 
of the right knee revealed minimal degenerative changes about 
the knee, without significant change.  The diagnostic 
impression included status post shrapnel injury and now 
degenerative joint disease, and possible early degenerative 
joint disease of the right knee.

During VA examination in October 1996, the examiner indicated 
that a review of the claims folder revealed that the 
appellant reported the onset of right knee symptoms in 
approximately October 1995.  Subjectively, the appellant 
reported complaints of constant pain associated with the 
right knee.  He reported additional symptoms of swelling, 
greater on the left side than the right, clicking, and 
episodes of the knee giving way.  The appellant reported that 
he was unable to walk, sit, or stand for extended periods.  
On examination, the right knee exhibited a range of motion 
from zero degree extension to 120 degrees flexion.  
Chondromalacia testing of the patella was positive.  It was 
noted that x-ray studies of the knees had recently been 
performed, and would not be repeated in conjunction with this 
evaluation.  The diagnostic impression was osteoarthritis of 
the right knee, with onset of symptoms in 1995.  

The appellant offered testimonial evidence on this issue 
during an October 1996 hearing at the RO.  He stated that he 
utilized his right leg in order to avoid use of the left knee 
due to pain.  As a result, the right knee became symptomatic.  
The appellant also noted that he has been evaluated with 
degenerative joint disease of the knee joint, bilaterally.  
In addition, he indicated that his prolonged use of 
prednisone has resulted in a loss of calcium, which 
contributes to the extent of his knee symptomatology.  The 
appellant noted that he utilizes a wheelchair, walker, and a 
cane.  In her testimony, the appellant's spouse indicated 
that she has observed the appellant to be in constant pain.  
She related that he requires assistance to arise from bed due 
to pain.  She indicated that medications he takes for pain 
relief are not effective. 

During an April 1997 VA examination, the appellant reported 
that he placed most of his weight on his right knee due to 
his left knee disability.  The appellant reported symptoms of 
right knee pain, noted to occur posteriorly to the knee, and 
involving the medial and lateral femoral condyles.  He 
described his pain as intermittent, but occurring on a daily 
basis.  The appellant also described symptoms of weakness and 
fatigue, which precede episodes of pain.  His lower extremity 
pain involved the entire leg, from the hip extending into the 
ankle, bilaterally.  These symptoms reportedly had their 
onset in February 1992.  On examination, the examiner noted 
that the appellant ambulated with a cane on the right side. A 
moderate limp on the left side was also observed.  There was 
some generalized tenderness about the knees.  The cruciate 
and collateral ligaments were stable, although guarding was 
noted.  On McMurray test, the appellant complained of pain in 
essentially all areas of both knees during this maneuver.  
Muscle strength on the right side was evaluated within normal 
limits.  Range of motion was evaluated as zero degree 
extension to 105 degrees flexion.  In his clinical 
assessment, the examiner indicated that examination revealed 
functional impairment of the right knee due to pain, 
weakness, and fatigability.  His weakness and fatigability 
were noted to be moderate in nature, and collateral to his 
pain.  The examiner further noted that "the basic problem is 
his polyneuropathy as oppose[d] to the left knee being 
responsible for any right knee condition."  In this context, 
the examiner noted that the appellant had no baseline 
manifestations in the right knee, which was apparently normal 
by history, until 1992. 


Analysis

The provisions of 38 C.F.R. § 3.310 provide that disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1997).  The 
Court has also held that, when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen, supra.  The Court held that the term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

In this case, the record on appeal does not contain a medical 
opinion or contemporaneous clinical findings which link the 
current right knee disorder to the service-connected left 
knee disability, or to the appellant's period of military 
service.  Thus, there is no supporting clinical evidence of 
record which demonstrates that the claimed right knee 
disorder resulted from the service-connected left knee 
disability, nor that such knee disorder is causally related 
to the appellant's left knee disability.  In fact, VA medical 
opinion offered in connection with the most recent VA 
examination has indicated that the right knee condition is 
likely attributable to the appellant's polyneuropathy, and 
not the service-connected left knee disability.

The Board has considered the pertinent evidence, to include 
the statements made by the appellant in support of his claim.  
The Board does not doubt the sincerity of the appellant's 
beliefs concerning the onset of symptomatology relative to 
his right knee condition.  However, as indicated, when the 
determinative issue involves medical causation, lay persons 
are not competent to offer medical opinions.  There is no 
indication that the appellant has any medical expertise in 
this area, nor is it contended otherwise.  Accordingly, his 
statements regarding medical causation are not deemed to be 
competent to establish a causal relationship between the 
service-connected left knee disability and the claimed right 
knee disorder.  See Caluza, Grottveit, and Espiritu, all 
supra.

Moreover, the Board notes that the law regarding secondary 
service connection and aggravation of a nonservice-connected 
disorder is not applicable in this instance because the 
appellant has not submitted evidence of a well grounded claim 
for entitlement to service connection for a stomach disorder 
on a direct basis, secondary basis, or entitlement to 
aggravation based on a non service connected disorder. There 
is no credible evidence in the record to show that the 
appellant's right knee condition was incurred in or 
aggravated by service.  In this regard, the record 
demonstrates that the appellant reported a preservice history 
of a right knee sprain.  This condition was not evaluated as 
disqualifying in nature.  The service medical records 
document that the appellant was treated for residual swelling 
associated with this preservice condition, with no further 
complaints.  Thus, the appellant's right knee symptoms were 
acute and transitory in that they resolved with no evidence 
of residual impairment.  Further, there was no evidence of a 
chronic right knee disorder detected on separation 
examination.  There is also no evidence which tends to show 
that the appellant's current right knee disorder is causally 
related to his service-connected left knee disability.  That 
is, there is no medical evidence to support the appellant's 
contention that he has as a right knee disorder that is 
related to his period of service or any disease or injury of 
service origin.  Caluza, supra.

Therefore, the Board finds that since the appellant has only 
submitted his own unsubstantiated medical opinion as evidence 
that he has incurred a right knee condition as a result of 
his service-connected left knee disability, he has not 
submitted evidence that would justify a belief by a fair and 
impartial individual that his claim is well grounded.  See 
Grottveit, supra (lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107).  Since the appellant has not met the 
initial burden under 38 U.S.C.A. § 5107(a), the claim must be 
denied and there is no further duty to assist the appellant 
in the development of this claim under any theory. 


ORDER

The appellant is competent for VA purposes.

Service connection for skin condition, lung scar tissue, 
nervous condition, peripheral neuropathy, also claimed as a 
result of exposure to Agent Orange, is denied.

Service connection for a right knee disorder, to include on a 
secondary basis, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

